







Exhibit 10.55




LOAN TERMS TABLE

Note Date:  November 3, 2003

Borrower:  Bedford WaterPark, LLC

Original Principal Amount:  $11,400,000.00

Loan No.:  57692

Note Rate: 5.5533%

Servicing No.:  3169760

I/O Monthly Payment Amount:  As set forth in Article 1(a)

Principal and Interest Monthly Payment Amount:  $65,109.69

Borrower’s TIN:  20-0311077

Amortization Commencement Date:  January 1, 2006

Maturity Date: December 1, 2013

Lockout Period:  Beginning on the date of this Note and ending on September 1,
2013

PROMISSORY NOTE

FOR VALUE RECEIVED Borrower, having its principal place of business at BEDFORD
WATERPARK, LLC, hereby unconditionally promises to pay to the order of BANK OF
AMERICA, N.A., a national banking association, having an address at Bank of
America Corporate Center, 214 North Tryon Street, Charlotte, North Carolina
28255 (“Lender”), the Original Principal Amount, in lawful money of the United
States of America with interest thereon to be computed from the date of this
Note at the Note Rate, and to be paid in accordance with the terms set forth
below.  The Loan Terms Table set forth above is a part of this Note and all
terms used in this Note which are defined in the Loan Terms Table shall have the
meaning set forth therein.  All capitalized terms not defined herein shall have
the respective meanings set forth in that certain Loan Agreement dated the date
hereof between Lender and Borrower (together with all extensions, renewals,
modifications, substitutions, restatements and amendments thereof, the “Loan
Agreement”).

ARTICLE I    PAYMENT TERMS; MANNER OF PAYMENT

(a)

Borrower hereby agrees to pay sums due under this Note as follows:  an initial
payment is due on the Closing Date for interest from the Closing Date through
and including the last day of the calendar month in which the Closing Date
occurs; and thereafter, except as may be adjusted in accordance with the last
sentence of Section 1(b), consecutive monthly installments of (i) interest only
in an amount calculated in accordance with Article 2 below (such amount, the
“I/O Monthly Payment Amount”) shall be payable pursuant to the terms hereof on
the first (1st) day of each month beginning on January 1, 2004 and on each
Scheduled Payment Date thereafter through and including the Scheduled Payment
Date occurring immediately prior to the Amortization Commencement Date; and (ii)
principal and interest in an amount equal to the Principal and Interest Monthly
Payment Amount shall be payable pursuant to the terms hereof on each Scheduled
Payment Date beginning on January 1, 2006 until the entire indebtedness
evidenced hereby is fully paid, except that any remaining indebtedness, if not
sooner paid pursuant to the terms hereof, shall be due and payable on the
Maturity Date.  “Scheduled Payment Date” means the first day of each calendar
month during the term of the Loan commencing on January 1, 2004.

(b)

The Principal and Interest Monthly Payment Amount is computed on the basis of an
amortization schedule for a loan having (i) a principal amount equal to the
Original Principal Amount of this Note, (ii) an amortization period of thirty
(30) years, and (iii) an annual interest rate equal to the Note Rate, computed
on the basis of a three hundred sixty (360) day year consisting of twelve (12)
months of thirty (30) days each.  Borrower expressly understands and agrees that
such computation of interest based on a three hundred sixty (360) day year
consisting of twelve (12) months of thirty (30) days each is solely for the
purpose of determining the Principal and Interest Monthly Payment Amount, and,
notwithstanding such computation, interest shall accrue on the outstanding
principal amount of the Loan as provided in Article 2 below.  Borrower
understands and acknowledges that such interest accrual requirement results in
more interest accruing on the Loan than if either a thirty (30) day month and a
three hundred sixty (360) day year or the actual number of days and a three
hundred sixty-five (365) day year were used to compute the accrual of interest
on the Loan.  Borrower recognizes that such interest accrual requirement will
not fully amortize the Loan within the amortization period set forth above.
 Following any partial prepayment occurring solely as a result of the
application of Insurance Proceeds or Awards pursuant to the terms of this Note
and the other Loan Documents, Lender may, in its sole and absolute discretion,
adjust the Principal and Interest Monthly Payment Amount or the I/O Monthly
Payment Amount to give effect to any such partial prepayment, provided, however,
that in no event will any such adjustment result in any such installment
becoming due and payable on any date after the Maturity Date.

(c)

Each payment by Borrower hereunder shall be made to Bank of America, P.O. Box
515228, Los Angeles, California 90051-6528, Attn: Capital Markets Servicing
Group #1777, or at such other place as Lender may designate from time to time in
writing.  Whenever any payment hereunder shall be stated to be due on a day
which is not a Business Day, such payment shall be made on the first Business
Day preceding such scheduled due date.  All payments made by Borrower hereunder
or under the other Loan Documents shall be made irrespective of, and without any
deduction for, any setoff, defense or counterclaims.

(d)

Prior to the occurrence of an Event of Default, all monthly payments made as
scheduled on this Note shall be applied first to the payment of interest
computed at the Note Rate, and the balance toward the reduction of the principal
amount of this Note.  All voluntary and involuntary prepayments on this Note
shall be applied, to the extent thereof, to accrued but unpaid interest on the
amount prepaid, to the remaining Principal Amount, and any other sums due and
unpaid to the Lender in connection with the Loan, in such manner and order as
Lender may elect in its sole and absolute discretion, including, but not limited
to, application to principal installments in inverse order of maturity.
 Following the occurrence of an Event of Default, any payment made on this Note
shall be applied to accrued but unpaid interest, late charges, accrued fees, the
unpaid principal amount of this Note, and any other sums due and unpaid to
Lender in connection with the Loan, in such manner and order as Lender may elect
in its sole and absolute discretion.

(e)

Remittances in payment of any part of the indebtedness other than in the
required amount in immediately available U.S. funds shall not, regardless of any
receipt or credit issued therefor, constitute payment until the required amount
is actually received by the holder hereof in immediately available U.S. funds
and shall be made and accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practices of the collecting
bank or banks.

ARTICLE II    INTEREST

The Loan shall bear interest at a fixed rate per annum equal to the Note Rate.
 Interest shall be computed based on the daily rate produced assuming a three
hundred sixty (360) day year, multiplied by the actual number of days elapsed.
 Except as otherwise set forth herein or in the other Loan Documents, interest
shall be paid in arrears.

ARTICLE III    DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid prior to the tenth
day following the date when due or if not paid on the Maturity Date or on the
happening of any other Event of Default.

ARTICLE IV    PAYMENTS AFTER DEFAULT

Upon the occurrence and during the continuance of an Event of Default, interest
on the outstanding principal balance of the Loan and, to the extent permitted by
law, overdue interest and other amounts due in respect of the Loan shall accrue
at a rate per annum equal to the lesser of (a) the maximum rate permitted by
applicable law, or (b) four percent (4%) above the Note Rate (such rate, the
“Default Rate”).  Interest at the Default Rate shall be computed from the
occurrence of the Event of Default until the earlier of (i) the actual receipt
and collection of the Debt (or that portion thereof that is then due) and
(ii) the cure of such Event of Default.  To the extent permitted by applicable
law, interest at the Default Rate shall be added to the Debt, shall itself
accrue interest at the same rate as the Loan and shall be secured by the
Mortgage.  This Article shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the occurrence of any Event of
Default; the acceptance of any payment from Borrower shall not be deemed to cure
or constitute a waiver of any Event of Default; and Lender retains its rights
under this Note, the Loan Agreement and the other Loan Documents to accelerate
and to continue to demand payment of the Debt upon the happening of and during
the continuance any Event of Default, despite any payment by Borrower to Lender.

ARTICLE V    PREPAYMENT; DEFEASANCE

Except as otherwise expressly permitted by this Article 5, no voluntary
prepayments, whether in whole or in part, of the Loan or any other amount at any
time due and owing under this Note can be made by Borrower or any other Person
without the express written consent of Lender.

(a)

Lockout Period.  Borrower shall have no right to make, and Lender shall have no
obligation to accept, any voluntary prepayment, whether in whole or in part, of
the Loan, or any other amount under this Note or the other Loan Documents, at
any time during the Lockout Period.  Notwithstanding the foregoing, if either
(i) Lender, in its sole and absolute discretion, accepts a full or partial
voluntary prepayment during the Lockout Period or (ii) there is an involuntary
prepayment during the Lockout Period, then, in either case, Borrower shall, in
addition to any portion of the Loan prepaid (together with all interest accrued
and unpaid thereon), pay to Lender a prepayment premium in an amount calculated
in accordance with Section 5(c) below.

(b)

Defeasance.

(i)

Notwithstanding any provisions of this Article 5 to the contrary, including,
without limitation, subsection (a) of this Article 5, at any time other than
during a REMIC Prohibition Period (defined below), Borrower may cause the
release of the Property from the lien of the Mortgage and the other Loan
Documents upon the satisfaction of the following conditions:

(A)

no Default shall exist under any of the Loan Documents;

(B)

not less than sixty (60) (but not more than ninety (90)) days prior written
notice shall be given to Lender specifying a date on which the Defeasance
Collateral (as hereinafter defined) is to be delivered (the “Release Date”),
such date being on a Scheduled Payment Date; provided, however, that Borrower
shall have the right (i) to cancel such notice by providing Lender with notice
of cancellation ten (10) days prior to the scheduled Release Date, or (ii) to
extend the scheduled Release Date until the next Scheduled Payment Date;
provided that in each case, Borrower shall pay all of Lender’s costs and
expenses incurred as a result of such cancellation or extension;

(C)

all accrued and unpaid interest and all other sums due under this Note and under
the other Loan Documents up to the Release Date, including, without limitation,
all fees, costs and expenses incurred by Lender and its agents in connection
with such release (including, without limitation, legal fees and expenses for
the review and preparation of the Defeasance Security Agreement (as hereinafter
defined) and of the other materials described in Section 5(b)(i)(D) below and
any related documentation, and any servicing fees, Rating Agency fees or other
costs related to such release), shall be paid in full on or prior to the Release
Date;

(D)

Borrower shall deliver to Lender on or prior to the Release Date:

(1)

a pledge and security agreement, in form and substance which would be
satisfactory to a prudent lender, creating a first priority security interest in
favor of Lender in the Defeasance Collateral, as defined herein (the “Defeasance
Security Agreement”), which shall provide, among other things, that any excess
amounts received by Lender from the Defeasance Collateral over the amounts
payable by Borrower on a given Scheduled Payment Date, which excess amounts are
not required to cover all or any portion of amounts payable on a future
Scheduled Payment Date, shall be refunded to Borrower promptly after each such
Scheduled Payment Date;

(2)

Direct non-callable obligations of the United States of America or, to the
extent acceptable to the applicable Rating Agencies, other obligations which are
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940 that provide for payments prior and as close as possible to
(but in no event later than) all successive Scheduled Payment Dates occurring
after the Release Date, with each such payment being equal to or greater than
the amount of the corresponding Principal and Interest Monthly Payment Amount
required to be paid under this Note (including all amounts due on the Maturity
Date) for the balance of the term hereof (the “Defeasance Collateral”), each of
which shall be duly endorsed by the holder thereof as directed by Lender or
accompanied by a written instrument of transfer in form and substance which
would be satisfactory to a prudent lender (including, without limitation, such
certificates, documents and instruments as may be required by the depository
institution holding such securities or the issuer thereof, as the case may be,
to effectuate book-entry transfers and pledges through the book-entry facilities
of such institution) in order to perfect upon the delivery of the Defeasance
Security Agreement the first priority security interest therein in favor of
Lender in conformity with all applicable state and federal laws governing
granting of such security interests;

(3)

a certificate of Borrower certifying that all of the requirements set forth in
this Section 5(b)(i) have been satisfied;

(4)

one or more opinions of counsel for Borrower in form and substance and delivered
by counsel which would be satisfactory to a prudent lender stating, among other
things, that (a) Lender has a perfected first priority security interest in the
Defeasance Collateral and that the Defeasance Security Agreement is enforceable
against Borrower in accordance with its terms, (b) in the event of a bankruptcy
proceeding or similar occurrence with respect to Borrower, none of the
Defeasance Collateral nor any proceeds thereof will be property of Borrower’s
estate under Section 541 of the U.S. Bankruptcy Code or any similar statute and
the grant of security interest therein to Lender shall not constitute an
avoidable preference under Section 547 of the U.S. Bankruptcy Code or applicable
state law, (c) the release of the lien of the Mortgage and the pledge of
Defeasance Collateral will not directly or indirectly result in or cause any
“real estate mortgage investment conduit” within the meaning of Section 860D of
the Internal Revenue Code that holds this Note (a “REMIC Trust”) to fail to
maintain its status as a REMIC Trust and (d) the defeasance will not cause any
REMIC Trust to be an “investment company” under the Investment Company Act of
1940;

(5)

a certificate in form and scope which would be satisfactory to a prudent lender
from an independent certified public accountant acceptable to Lender certifying
that the Defeasance Collateral will generate amounts sufficient to make all
payments of principal and interest due under this Note (including the scheduled
outstanding principal balance of the Loan due on the Maturity Date);

(6)

such other certificates, documents and instruments as a prudent lender would
require; and

(7)

in the event the Loan is held by a REMIC Trust, Lender has received written
confirmation from any Rating Agency rating any Securities that substitution of
the Defeasance Collateral will not result in a downgrade, withdrawal, or
qualification of the ratings then assigned to any of the Securities.

(ii)

Upon compliance with the requirements of Section 5(b)(i), the Property shall be
released from the lien of the Mortgage and the other Loan Documents, and the
Defeasance Collateral shall constitute collateral which shall secure this Note
and all other obligations under the Loan Documents.  Lender will, at Borrower’s
expense, execute and deliver any agreements reasonably requested by Borrower to
release the lien of the Mortgage and the other Loan Documents from the Property.

(iii)

Upon the release of the Property in accordance with this Section 5(b), Borrower
shall (at Lender’s sole and absolute discretion) assign all its obligations and
rights under this Note, together with the pledged Defeasance Collateral, to a
successor entity designated and approved by Lender in its sole and absolute
discretion (“Successor Borrower”).  Successor Borrower shall execute an
assignment and assumption agreement in form and substance which would be
satisfactory to a prudent lender pursuant to which it shall assume Borrower’s
obligations under this Note and the Defeasance Security Agreement.  As
conditions to such assignment and assumption, Borrower shall (A) deliver to
Lender one or more opinions of counsel in form and substance and delivered by
counsel which would be satisfactory to a prudent lender stating, among other
things, that such assignment and assumption agreement is enforceable against
Borrower and the Successor Borrower in accordance with its terms and that this
Note, the Defeasance Security Agreement and the other Loan Documents, as so
assigned and assumed, are enforceable against the Successor Borrower in
accordance with their respective terms, and opining to such other matters
relating to Successor Borrower and its organizational structure as Lender may
require, and (B) pay all fees, costs and expenses incurred by Lender or its
agents in connection with such assignment and assumption (including, without
limitation, legal fees and expenses and for the review of the proposed
transferee and the preparation of the assignment and assumption agreement and
related certificates, documents and instruments and any fees payable to any
Rating Agencies and their counsel in connection with the issuance of the
confirmation referred to above).  Upon such assignment and assumption, Borrower
shall be relieved of its obligations hereunder, under this Note, under the other
Loan Documents and under the Defeasance Security Agreement, except as expressly
set forth in the assignment and assumption agreement.

(iv)

For purposes of this Article 5, “REMIC Prohibition Period” means the earlier to
occur of (i) the expiration of the two-year period commencing with the “startup
day” within the meaning of Section 860G(a)(9) of the Internal Revenue Code of
any REMIC Trust that holds this Note or (ii) the expiration of the thirty-six
(36) month period from the Closing Date.  In no event shall Lender have any
obligation to notify Borrower that a REMIC Prohibition Period is in effect with
respect to the Loan, except that Lender shall notify Borrower if any REMIC
Prohibition Period is in effect with respect to the Loan after receiving any
notice described in Section 5(b)(i)(B); provided, however, that the failure of
Lender to so notify Borrower shall not impose any liability upon Lender or grant
Borrower any right to defease the Loan during any such REMIC Prohibition Period.

(c)

Involuntary Prepayment During the Lockout Period.  During the Lockout Period, in
the event of any involuntary prepayment of the Loan or any other amount under
this Note, whether in whole or in part, in connection with or following Lender’s
acceleration of this Note or otherwise, and whether the Mortgage is satisfied or
released by foreclosure (whether by power of sale or judicial proceeding), deed
in lieu of foreclosure or by any other means, including, without limitation,
repayment of the Loan by Borrower or any other Person pursuant to any statutory
or common law right of redemption, Borrower shall, in addition to any portion of
the principal balance of the Loan prepaid (together with all interest accrued
and unpaid thereon and in the event the prepayment is made on a date other than
a Scheduled Payment Date, a sum equal to the amount of interest which would have
accrued under this Note on the amount of such prepayment if such prepayment had
occurred on the next Scheduled Payment Date), pay to Lender a prepayment premium
in an amount calculated in accordance with this Section 5(c).  Such prepayment
premium shall be in an amount equal to the greater of:

(i)

1% of the portion of the Loan being prepaid; or

(ii)

the product obtained by multiplying:

(A)

the portion of the Loan being prepaid, times;

(B)

the difference obtained by subtracting (I) the Yield Rate from (II) the Note
Rate, times;

(C)

the present value factor calculated using the following formula:

1-(1+r)-n
r

r =

Yield Rate

n =

the number of years and any fraction thereof, remaining between the date the
prepayment is made and the Maturity Date of this Note.

As used herein, “Yield Rate” means the yield rate for the 4.25% U.S. Treasury
Security due August 15, 2013, as reported in The Wall Street Journal on the
fifth Business Day preceding the Prepayment Calculation Date.  If the Yield Rate
is not published for such U.S. Treasury Security, then the “Yield Rate” shall
mean the yield rate for the nearest equivalent U.S. Treasury Security (as
selected at Lender’s sole and absolute discretion) as reported in The Wall
Street Journal on the fifth Business Day preceding the Prepayment Calculation
Date.  If the publication of such Yield Rate in The Wall Street Journal is
discontinued, Lender shall determine such Yield Rate from another source
selected by Lender in Lender’s sole and absolute discretion.  The “Prepayment
Calculation Date” shall mean, as applicable, the date on which (i) Lender
applies any partial prepayment to the reduction of the outstanding principal
amount of this Note, (ii) Lender accelerates the Loan, in the case of a
prepayment resulting from acceleration, or (iii) Lender applies funds held under
any Reserve Account, in the case of a prepayment resulting from such an
application (other than in connection with acceleration of the Loan).

(d)

Insurance Proceeds and Awards; Excess Interest.  Notwithstanding any other
provision herein to the contrary, and provided no Default exists, Borrower shall
not be required to pay any prepayment premium in connection with any prepayment
occurring solely as a result of (i) the application of Insurance Proceeds or
Awards pursuant to the terms of the Loan Documents, or (ii) the application of
any interest in excess of the maximum rate permitted by applicable law to the
reduction of the Loan.

(e)

After the Lockout Period.  Commencing on the day after the expiration of the
Lockout Period, and upon giving Lender at least sixty (60) days (but not more
than ninety (90) days) prior written notice, Borrower may voluntarily prepay
(without premium) this Note in whole (but not in part) on a Scheduled Payment
Date.  Lender shall accept a prepayment pursuant to this Section 5(e) on a day
other than a Scheduled Payment Date provided that, in addition to payment of the
full outstanding principal balance of this Note, Borrower pays to Lender a sum
equal to the amount of interest which would have accrued on this Note if such
prepayment occurred on the next Scheduled Payment Date.

(f)

Limitation on Partial Prepayments.  In no event shall Lender have any obligation
to accept a partial prepayment.

ARTICLE VI    SECURITY

This Note is secured by the Mortgage and the other Loan Documents.  All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.

ARTICLE VII    USURY SAVINGS

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by this Note and as provided for
herein or in the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan (such rate, the “Maximum Legal Rate”).  If,
by the terms of this Note or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Note Rate or the Default Rate,
as the case may be, shall be deemed to be immediately reduced to the Maximum
Legal Rate and all previous payments in excess of the Maximum Legal Rate shall
be deemed to have been payments in reduction of principal and not on account of
the interest due hereunder.  All sums paid or agreed to be paid to Lender for
the use, forbearance, or detention of the sums due under the Loan, shall, to the
extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Loan until payment in full so that
the rate or amount of interest on account of the Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

ARTICLE VIII    LATE PAYMENT CHARGE

If any principal or interest payment is not paid by Borrower before the tenth
(10th) day after the date the same is due (or such greater period, if any,
required by applicable law), Borrower shall pay to Lender upon demand an amount
equal to the lesser of four percent (4%) of such unpaid sum or the maximum
amount permitted by applicable law in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment.  Any such amount
shall be secured by the Mortgage and the other Loan Documents to the extent
permitted by applicable law.

ARTICLE IX    NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE X    WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind except
as provided in the Loan Agreement.  No release of any security for the Debt or
extension of time for payment of this Note or any installment hereof, and no
alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note,
the Loan Agreement or the other Loan Documents.  No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents.  If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the limited liability company, and the term “Borrower,”
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company and its members shall not
thereby be released from any liability.  If Borrower is a partnership, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership, and
the term “Borrower,” as used herein, shall include any alternate or successor
partnership, but any predecessor partnership and their partners shall not
thereby be released from any liability.  If Borrower is a corporation, the
agreements contained herein shall remain in full force and be applicable
notwithstanding any changes in the shareholders comprising, or the officers and
directors relating to, the corporation, and the term “Borrower” as used herein,
shall include any alternative or successor corporation, but any predecessor
corporation shall not be relieved of liability hereunder.  (Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such borrowing entity
which may be set forth in the Loan Agreement, the Mortgage or any other Loan
Documents.)  If Borrower consists of more than one person or party, the
obligations and liabilities of each person or party shall be joint and several.

ARTICLE XI    TRIAL BY JURY

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.

ARTICLE XII    TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the matter
arising from events thereafter occurring; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.

ARTICLE XIII    EXCULPATION

The provisions of Article 15 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

ARTICLE XIV    GOVERNING LAW

This Note shall be governed, construed, applied and enforced in accordance with
the laws of the state in which the Property is located and applicable federal
laws of the United States of America.

ARTICLE XV    NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Article 16 of the Loan Agreement.

ARTICLE XVI    TAXPAYER IDENTIFICATION NUMBER

This Note provides for the Borrower’s federal taxpayer identification number to
be inserted in the Loan Terms Table on the first page of this Note.  If such
number is not available at the time of execution of this Note or is not inserted
by the Borrower, the Borrower hereby authorizes and directs the Lender to fill
in such number on the first page of this Note when the Borrower provides to
Lender, advises the Lender of, or the Lender otherwise obtains, such number.

[NO FURTHER TEXT ON THIS PAGE]




NCLIB1 195982.4












IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

BEDFORD WATERPARK, LLC,
a Delaware limited liability company

By:

Bedford Property Investors, Inc., a Maryland corporation, its sole member

By:

  /s/ Hanh Kihara


Hanh Kihara, Senior Vice President and Chief Financial Officer










NCLIB1 195982.4


